 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated and effective as of
April 3, 2006 (the “Effective Date”) is by and between US Dataworks, Inc., a
Nevada corporation (the “Company”), and Terry E. Stepanik (“Stepanik”). In
consideration of the mutual covenants and promises contained herein, the parties
agree as follows.
     WHEREAS, the Company deems it essential that it have the advantage of the
services of Stepanik and desires to enter into a continuing agreement of
employment with him, and to provide Stepanik with compensation, including stock
options.
ARTICLE 1
GENERAL PROVISIONS
     Section 1.1 Employment. The Company hereby employs Stepanik, and Stepanik
accepts such employment by the Company upon the terms and conditions hereof.
     Section 1.2 Term. Subject to earlier termination as specifically set forth
herein, the initial term of this Agreement shall be commencing on the Effective
Date and continuing until April 3, 2008 (the “Term”). The Term shall be extended
automatically without further action by either party for successive one (1) year
terms (each extension expiring on the anniversary of April 2), unless either
party shall have served not less than ninety (90) days prior written notice upon
the other party that this Agreement shall terminate.
     Section 1.3 Termination. Stepanik’s employment and this Agreement shall
terminate upon the earliest to occur of any of the following events (the actual
date of such termination being referred to herein as the “Termination Date”):
     (a) Pursuant to Section 1.2.
     (b) In the event of Stepanik’s death or disability as set forth in
Section 3.7.
     (c) Termination of Stepanik’s employment by the Company for cause without
any prior notice (except as specifically set forth below), upon the occurrence
of any of the following events (each of which shall constitute “Cause”):
          (i) any embezzlement or wrongful diversion of funds of the Company or
any affiliate of the Company by Stepanik;
          (ii) gross malfeasance by Stepanik in the conduct of Stepanik’s
duties;
          (iii) breach of this Agreement or any of the Company’s written
policies and, if such breach is capable of being cured, as determined by the
Board of Directors of the Company (the “Board of Directors”), failure of
Stepanik to cure such breach after notice and reasonable opportunity to cure
such breach;
          (iv) gross neglect by Stepanik in carrying out Stepanik’s duties; or

-1-



--------------------------------------------------------------------------------



 



          (v) willful violation by Stepanik of any applicable federal or state
securities laws or regulations.
     (d) Termination of Stepanik’s employment by the Company at any time without
Cause.
     (e) Termination by Stepanik of his employment at any time.
     Section 1.4 Termination Obligations: Return of Company Property. Upon
termination of this Agreement, Stepanik shall promptly return all Company
property.
ARTICLE 2
POSITION AND DUTIES; OTHER BUSINESS ACTIVITIES
     Section 2.1 Position. Stepanik shall be employed as President, Payment
Products Division and Vice Chairman. Stepanik shall report directly to the Chief
Executive Officer of the Company.
     Section 2.2 Duties: Full Attention to Business. The primary focus of
Stepanik’s employment is to develop and execute strategies for the organic
revenue growth of the Company through the Payment Products Division. Stepanik
shall be directly responsible for the supervision and management of the
Company’s Payment Products Division, and shall perform such services for the
Company that reasonably serve the purpose of this Agreement and/or meet the
needs of the Company, and that are consistent with the position Stepanik holds.
Stepanik will be responsible for all sales efforts, new product definition,
product management, analysis of competition, and personally managing the
relationship of selected large strategic accounts. Stepanik shall devote his
full business time, energies, interest, abilities, and productive efforts to the
business of the Company. Except as may be approved by the Company’s Board of
Directors, Stepanik shall not render any consulting services to others for
compensation and, in addition, shall not engage in any activity which conflicts
or interferes with his performance of duties hereunder. Notwithstanding the
provisions of this Section 2.2, Stepanik may, with the prior written consent of
the Board of Directors, engage in civic, charitable, or educational activities,
provided that such service and activities do not, individually or in the
aggregate, interfere with the performance of Stepanik’s duties under the
Agreement.
     Section 2.3 Covenant Not To Compete During Term. During the Term, Stepanik
shall comply in all respects with the Company’s written policies with respect to
conflicts of interest. Except as may be approved by the Company’s Board of
Directors, Stepanik shall not engage in or be interested, directly or
indirectly, in any business or operation competitive with the Company. For the
purpose of this paragraph, Stepanik shall be deemed to be interested in a
business or operation which is competitive with the Company if Stepanik is a
holder of five percent (5%) or more of the issued and outstanding ownership
interests in such business or operation, or serves as a director, officer,
employee, agent, partner, individual proprietor, lender, consultant, or
independent contractor of such business or operation.

-2-



--------------------------------------------------------------------------------



 



     Section 2.4 Non-Disclosure of Confidential Information. Stepanik
acknowledges that in connection with his employment by the Company or its
affiliates, he has and may acquire or learn “Confidential Information” of the
Company by virtue of a relationship of trust and confidence between Stepanik and
the Company. Stepanik warrants and agrees that during the Term he shall not
disclose to anyone (other than to officers of the Company or to such other
persons as such officers may designate), or use, except in the course of his
employment with the Company or its affiliates, any Confidential Information
acquired by him in the course of or in connection with his employment. As used
herein, the term “Confidential Information” shall include, but not be limited
to: all information of any type or kind, whether or not reduced to a writing and
whether or not conceived, originated, discovered or developed in whole or in
part by Stepanik, which is directly related to the Company, its operations,
policies, agreements with third parties, its financial affairs and related
matters, including business plans, strategic planning information, product
information, purchase and sales information and terms, supplier negotiation
points, styles and strategies, contents and terms of contracts between the
Company and suppliers, advertisers, vendors, contact persons, terms of supplier
and/or vendor contracts or particular transactions, potential supplies and/or
vendors, or other related data; marketing information such as but not limited
to, prior, ongoing or proposed marketing programs, presentations, or agreements
by or on behalf of the Company, pricing information, customer bonus programs,
marketing tests and/or results of marketing efforts, computer files, lists and
reports, manuals and memos pertaining to the business of the Company, lists or
compilations of vendor and/or supplier names, addresses, phone numbers,
requirements and descriptions, contract information sheets, compensation
requirements or terms, benefits, policies, and any other financial information
whether about the Company, entities related or affiliated with the Company or
other key information pertaining to the business of the Company, including but
not limited to all information which is not generally available to or known in
the information services industry (or is available only as a result of an
unauthorized disclosure) and is treated by the Company as “Confidential
Information” during the term of this Agreement, regardless of whether or not
such Information is a “trade secret” as otherwise defined by applicable law
unless such information is in the public domain.
     Section 2.5 No Solicitation of Company’s Employees. Stepanik specifically
agrees that during the Term and for a period of one (1) year after his
termination of employment with the Company, Stepanik shall not, directly or
indirectly, either for himself or for any other person, firm, corporation, or
legal entity, solicit any individual, then employed by the Company to leave the
employment of the Company with the exception of Michael Stepanik.
     Section 2.6 Ownership of Work Product and Ideas. Any discoveries,
inventions, patents, materials, licenses and ideas applicable to the industry or
relating to Stepanik’s services for the Company or its affiliates, whether or
not patentable or copyrightable, created by Stepanik during his employment by
the Company or its affiliates (“Work Product”) and all business opportunities
within the industry (“Opportunities”) introduced to Stepanik by the Company or
its affiliates will be owned by the Company, and Stepanik will have no personal
interest in such, except to the extent that the Company allows Stepanik to
invest or participate in or have other rights to such Work Product or
Opportunities. Stepanik will, in such connection, promptly disclose any such
Work Product and Opportunities to the Company and, upon request of the Company,
will assign to the Company all right in such Work Product and Opportunities.

-3-



--------------------------------------------------------------------------------



 



ARTICLE 3
COMPENSATION; BENEFITS
     Section 3.1 Salary. The Company shall pay Stepanik seven thousand nine
hundred sixteen Dollars and sixty seven cents ($7,916.67) on a semi-monthly
basis, for an annualized base salary (“Base Salary”) of One Hundred Ninety
Dollars ($190,000). Beginning with the first anniversary of the Effective Date
and for each subsequent year of employment (or any portion of any such year),
Stepanik shall be entitled to a Base Salary review by the Company to determine
if any increase to Base Salary is warranted as a result of performance.
     Section 3.2 Bonus. The primary focus of Stepanik’s employment is to
increase the Payment Products Division revenue. As an incentive to achieving
this end, a cash bonus, paid quarterly, equal to four percent (4%) of the
revenue increase, if any, determined by comparing the Top-line Revenues for the
prior fiscal year’s quarter against the Top-line Revenues for the current fiscal
quarter (“Revenue Growth Bonus”) shall be paid to Stepanik within thirty
(30) days of the Company’s fiscal quarter’s end. In the event that the Company’s
cash position at the end of any fiscal quarter is such that the Company, in good
faith, determines that it will not have sufficient cash to fund its business
operations for the next three successive fiscal quarters, then, in lieu of an
all cash Revenue Growth Bonus, Stepanik will, at his option, receive a Revenue
Growth Bonus payable as follows: (i) cash in any portion Stepanik chooses, up to
but not exceeding fifty percent (50%) of the Revenue Growth Bonus amount, and
(ii) the remaining balance of the Revenue Growth Bonus shall be payable in
shares of restricted common stock equal to one hundred ten percent (110%) of the
non-cash balance of the Revenue Growth Bonus granted at the date of the current
10-q or 10-k filing. If the cash payment is not made, it will be accrued at a
10% interest rate. For the purpose of this Agreement, “Top-line Revenues” shall
mean all revenues recognized by the Company during the fiscal year in accordance
with generally accepted accounting principles (GAAP) and as reported in the
Company’s SEC Forms 10-q and 10-k. In the event Stepanik is paid a Revenue
Growth Bonus and the Top-line Revenues for the fiscal quarter in question are
subsequently adjusted (such adjustment being made in accordance with GAAP and
reported as an amendment to the corresponding SEC Form 10-q or 10-k as such)
then, as a result: (i) if the Revenue Growth Bonus is determined to have been
underpaid, any resulting increase in cumulative bonuses due will be promptly
paid on the next succeeding payroll processing date; conversely, (ii) if the
Revenue Growth Bonus is determined to have been overpaid (either by accounting
adjustment or negative Top-line Revenues for the subsequent fiscal quarter) any
Revenue Growth Bonus previously paid and determined (in accordance with GAAP) to
have been overpaid, shall be offset against any subsequent Revenue Growth Bonus
earned during the Term of this Agreement. In no case will the bonus earned
exceed four percent (4%) of the increase of the Top-line Revenue for the fiscal
year. Upon termination of this Agreement, any offset to be made against future
Revenue Growth Bonuses shall be deemed non-recoverable.
     Section 3.3 FY2006 Bonus. In recognition for the Stepanik’s part in
securing a major contract, the Company will pay Stepanik forty eight thousand
one hundred twenty five dollars ($48,125) at the effective date of this
agreement and the remaining forty eight thousand one hundred twenty five dollars
($48,125) in twenty four (24) installments, semi-monthly, in the

-4-



--------------------------------------------------------------------------------



 



amount of two thousand and five dollars and twenty one cents ($2,005.21) for his
successful efforts in securing this sale.
     Section 3.4 Paid Vacation. Stepanik shall be entitled to be paid vacation
time under the Company’s policies applicable to other senior executives of the
Company’s policies, but in no event shall Stepanik be eligible for less than
four (4) weeks of paid time off per calendar year.
     Section 3.5 Stock Options.
     (a) Subject to approval of the Compensation Committee of the Board of
Directors, which such grant shall be made as promptly hereafter as practicable,
the Company will grant to Stepanik an option to purchase five hundred fifty
thousand (550,000) shares of common stock of the Company under the Plan, which
shall be intended to qualify as an incentive stock option to the maximum extent
permitted under Section 422 of the Internal Revenue Code of 1986, as amended.
The option shall be subject to the terms and conditions of the Plan and an
option agreement to be entered into between the Company and Stepanik, in a form
approved by the Compensation Committee of the Board of Directors which option
agreement shall provide that such option shall have a ten (10) year term
(subject to earlier termination in connection with termination of employment).
All such options will have the exercise price per share equal to the fair market
value of the Company’s common stock as of the date of grant.
     (b) The option shall vest and become exercisable, subject to continued
employment as follows:
          (i) one hundred fifty thousand (150,000) shares of common stock shall
vest on April 3, 2006;
          (ii) two hundred thousand (200,000) shares of common stock shall vest
on April 3, 2007,
          (iii) two hundred thousand (200,000) shares of common stock shall vest
on April 3, 2008, and,
          (iv) in each case to become fully vested and exercisable upon a Change
in Control as defined in the Plan (a “Change in Control”).
     (c) Stepanik shall be eligible to receive additional grants of options
pursuant to the Plan in the sole discretion of the Compensation Committee of the
Board of Directors.
     Section 3.6 Other Benefits. During the Term, Stepanik shall be entitled to
participate in present and future employee benefit plans which are available to
the Company’s employees, subject to eligibility requirements thereunder.
     Section 3.7 Disability or Death. If the Board of Directors determines, on
the basis of professional medical advice, that Stepanik has become unable to
substantially perform his duties under this Agreement due to illness or mental
or physical disability with reasonable accommodation, and that such failure or
inability has continued or is reasonably expected to continue for any
consecutive six-month period, the Company shall have the option to terminate

-5-



--------------------------------------------------------------------------------



 



this Agreement by giving written notice to Stepanik thereof and the basis
therefor at least thirty (30) days prior to the effective date of termination.
This Agreement shall also terminate immediately upon Stepanik’s death. If
Stepanik’s employment with the Company is terminated pursuant to this
Section 3.7, the Company shall pay Stepanik the salary, bonuses, and commissions
which are earned but unpaid as of the date of termination.
     Section 3.8 Severance.
     (a) If the Company terminates Stepanik’s employment other than for Cause
pursuant to Section 1.3(d), other than by reason of death or Disability pursuant
to Section 3.7, or if Stepanik resigns within ten (10) days following a material
reduction in his duties (as per Section 2.2) or material reduction of
compensation within six (6) months following a Change in Control then subject to
Stepanik’s continuing obligations under Section 2.4 and Section 2.5 and in
consideration of the execution, delivery and effectiveness of a general release
of claims in a standard form approved by the Company, the Company shall pay to
Stepanik a lump sum of two (2) times Stepanik’s current Base Salary in cash, any
Revenue Growth Bonus (calculated on a trailing twelve month (TTM) year-to-year
basis) and shall vest one hundred percent (100%) of Stepanik’s then remaining
unvested portion of the Stock Options granted in accordance with this Agreement,
in addition to other amounts payable from qualified plans, nonqualified
retirement plans, and deferred compensation plans, which amounts shall be paid
in accordance with the terms of such plans, any unpaid FY2006 bonus accrued but
unpaid (Section 3.3), within fifteen (15) days after the date of termination
(or, if later, upon the effectiveness of the general release following any
applicable revocation period).
     (b) If the Company terminates Stepanik’s employment for Cause, or if
Stepanik resigns, then Stepanik shall only be entitled to be paid his accrued,
unpaid Base Salary through the effective date of his termination of employment,
any Revenue Growth Bonus (calculated on a trailing twelve month year-to-year
basis), any unpaid FY2006 bonus accrued but unpaid (Section 3.3), and his
entitlement to other amounts payable from qualified plans, nonqualified
retirement plans, and deferred compensation plans shall be determined in
accordance with the terms of such plans.
     (c) No severance benefits shall be provided pursuant to this Section 3.8 if
Stepanik’s employment is terminated by reason of expiration or non-renewal of
this Agreement in accordance with Section 1.2. with the exception of any earned
Revenue Growth Bonus or any unpaid FY2006 bonus.
     Section 3.9 Excess Parachute Payments.
     (a) If there is a “Change in Control” of the Company within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), a
portion of the benefits to which Stepanik is entitled under this Agreement could
be characterized as “excess parachute payments” within the meaning of
Section 280G of the Code. The parties hereto acknowledge that the protections
set forth in this Section 3.9 are important, and it is agreed that Stepanik
should not have to bear the full burden of the excise tax that might be levied
under Section 4999 of the Code or any similar provision of federal, state of
local law, in the event that any portion of the benefits payable to Stepanik
pursuant to this Agreement or the other incentive

-6-



--------------------------------------------------------------------------------



 



plans of the Company are treated as an excess parachute payment. The parties,
therefore, have agreed as set forth in this Section 3.9.
     (b) Anything in this Agreement to the contrary notwithstanding, if it shall
be determined that any payment or distribution (including income recognized by
Stepanik upon the early vesting of restricted property or upon the exercise of
options whose exercise date has been accelerated) by the Company or any other
Person to or for the benefit of Stepanik (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 3.9, (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any similar provision of any federal, state or local
law or any interest or penalties are incurred by Stepanik with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay an additional payment, not to exceed the amount of Stepanik’s then
current Base Salary in the aggregate (a “Gross-Up Payment”), in an amount such
that after payment by Stepanik of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed on the Gross-Up Payment, Stepanik retains an amount of the Gross-Up
Payment equal to fifty percent (50%) of the Excise Tax imposed on the Payments.
Stepanik will bear the cost of the remaining fifty percent (50%) until the
aggregate Gross-Up Payments from the Company have reached the amount of
Stepanik’s then current Base Salary, and will thereafter bear all additional
taxes, interest or penalties.
     (c) In the event of any dispute as to the applicability or amount of any
Gross-Up Payment, all determinations required to be made under this Section 3.9,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the independent public accounting firm regularly
employed by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and to Stepanik within fifteen
(15) business days after the receipt of notice from Stepanik that there has been
a Payment, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm will be borne by the Company. If the Accounting
Firm determines that no Excise Tax is payable by Stepanik, it shall furnish
Stepanik with a written statement that failure to report the Excise Tax on
Stepanik’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding on the Company and Stepanik unless and until a
final determination is received from the Internal Revenue Service indicating a
contrary result. As a result of uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments may not have been made by the
Company that should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. If Stepanik thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Stepanik, consistent with
the maximum limitation stated in this Section 3.9. In the event it is determined
by the Accounting Firm that the Gross Payments previously made by the Company
exceeded the limitations stated in this Section 3.9, upon written notice from
the Company, accompanied by a

-7-



--------------------------------------------------------------------------------



 



copy of the Accounting Firm’s calculation of same, the amount of such
overpayment shall be promptly paid by Stepanik to the Company.
ARTICLE 4
MISCELLANEOUS PROVISIONS
     Section 4.1 Entire Agreement. This Agreement contains the entire Agreement
between the Parties and supersedes all prior oral and written Agreements,
understandings, commitments, or practices between the Parties with respect to
the subject matter hereof. Other than as expressly set forth herein, Stepanik
and the Company acknowledge and represent that there are no other promises,
terms, conditions or representations (verbal or written) regarding any matter
relevant hereto. No supplement, modification, or amendment of any term,
provision or condition of this Agreement shall be binding or enforceable unless
evidenced in writing and executed by the parties. The provisions of
Sections 2.4, 2.5, and 2.6 shall survive termination of this Agreement.
     Section 4.2 Applicable Law. This Agreement shall be governed exclusively by
and construed in accordance with the laws of the State of Texas, notwithstanding
choice of law provisions thereof; and the venue of any litigation commenced
hereunder shall be Houston, Texas.
     Section 4.3 Injunctive Relief. Stepanik acknowledges that his services are
of a special, unique, unusual, extraordinary and intellectual character, which
gives them a peculiar value, the loss of which cannot be reasonably or
adequately compensated in damages in an action at law. If he should breach this
Agreement, in addition to its rights and remedies under general law, the Company
shall be entitled to seek equitable relief by way of injunction or otherwise.
     Section 4.4 Partial Invalidity. If the application of any provision of this
Agreement, or any section, subsection, subdivision, sentence, clause, phrase,
word or portion of this Agreement should be held invalid or unenforceable, the
remaining provisions thereof shall not be affected thereby, but shall continue
to be given full force and effect as if the invalid or unenforceable provision
had not been included herein.
     Section 4.5 Notices. Notices given under this Agreement shall be given by
registered or certified mail, postage prepaid, return receipt requested, or by
personal delivery to the respective addresses of the parties. Notices to
Stepanik shall be sent to 5301 Hollister Road, Suite 250, Houston, Texas 77040,
Attn: Terry E. Stepanik. Notices to the Company shall be sent to 5301 Hollister
Road, Suite 250, Houston, Texas 77040, Attn: Chief Executive Officer. A mailed
first-class notice shall be deemed given two (2) business days after deposit
with U.S. Postal Service.
     Section 4.6 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

-8-



--------------------------------------------------------------------------------



 



     Section 4.7 Assignment. This Agreement may not be assigned or encumbered in
any way by Stepanik. The Company may assign this Agreement to any successor
(whether by merger, consolidation, or purchase of the Company’s stock) to all or
a controlling interest in the Company’s business, in which case this Agreement
shall be binding upon and inure to the benefit of such successor(s) and
assign(s).
     Section 4.8 Limitation on Waiver. A waiver of any term, provision, or
condition of this Agreement shall not be deemed to be, or constitute a waiver of
any other term, provision or condition herein, whether or not similar. No waiver
shall be binding unless in writing and signed by the waiving party.
     Section 4.9 Attorney’s Fees. In the event that any proceeding is commenced
involving the interpretation or enforcement of the provisions of this Agreement,
the Party prevailing in such proceeding shall be entitled to recover its
reasonable costs and attorneys’ fees.
     Section 4.10 Taxes. All payments made pursuant to the provisions of this
Agreement shall be subject to the withholding of applicable taxes.
     Section 4.11 Not for the Benefit of Creditors or Third Parties. The
provisions of this Agreement are intended only for the regulation of relations
among the parties. This Agreement is not intended for the benefit of creditors
of the parties or other third parties and no rights are granted to creditors of
the parties or other third parties under this Agreement.
     IN WITNESS WHEREOF, this Agreement is executed as of the Effective Date.

                  US DATAWORKS, INC.    
 
           
 
  By   /s/ Charles E. Ramey
 
   
 
  Name        Charles E. Ramey    
 
  Title:   Chief Executive Officer    
 
                /s/ Terry E. Stepanik                   Terry E. Stepanik    

-9-